Citation Nr: 1516970	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of the 10 percent rating for service-connected instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1. In a July 2009 rating decision, the RO proposed to decrease the evaluation for the right knee instability from 10 percent to noncompensable, based on evidence of no instability.  The RO promulgated that proposed reduction in a May 2010 rating decision, and the Veteran's evaluation was decreased to noncompensable, effective August 1, 2010.

2.  At the time of the effective date of reduction, in May 2010, the 10 percent disability rating for the service-connected instability of the right knee had been in effect for more than five years.

3. VA examinations dated March 2009, May 2009, and April 2010 show the Veteran's right knee was stable upon ligamentous testing.

4. The VA examinations dated March 2009, May 2009, and April 2010 were as full and complete as the examination on which the rating was assigned.

5. The RO's decision to reduce the Veteran's evaluation for right knee instability from 10 percent to a noncompensable rating was supported by the evidence contained in the record at the time of the reduction showing an improvement in the service-connected instability of the right knee.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected right knee instability from 10 percent to a noncompensable level was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

However, as to the notice requirements specific to a reduction claim, if the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level. See 38 C.F.R. § 3.105(e).

In the instant case, a July 2009 rating decision proposing to reduce the rating for right knee instability provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.

The letter explained that this evidence could be medical or other evidence, including a statement from a physician who treated or examined the Veteran.  The RO also notified him that he could request a personal hearing to provide testimony on this matter.

The RO further informed him that, if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.

The Veteran provided testimony at a hearing at the RO in March 2010.  The Veteran asserted that his right knee instability did not improve beginning August 1, 2010.

After completion of the pre-determination hearing, the RO ordered an additional VA examination be afforded to the Veteran.  This examination was performed in April 2010.  The RO then effected the reduction in a May 2010 rating decision, reducing the right knee instability rating to 0 percent, effective August 1, 2010.

The reduction was made effective no sooner than permitted by current law and regulations.  38 C.F.R. § 3.105(i)(2)(i).  As described, the RO complied with the procedural requirements for reducing the Veteran's disability rating.  38 C.F.R. § 3.105(e) (2014).

Law and Regulations

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The United States Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

Material improvement cannot be shown without a comparison of the previous and current physical and mental conditions.  In addition, once material improvement is found, the VA must further consider the circumstances under which the improvement occurred.  Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).

Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).

Under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) apply where, as here, a rating was in effect for 5 years.  38 C.F.R. § 3.344(c).  (The 10 percent rating for instability of the right knee was in effect from October 2003 to August 2010.)

Analysis

In an October 2003 rating decision, the RO continued a 10 percent evaluation for degenerative joint disease (under Diagnostic Code 5299-5260) and assigned a separate 10 percent disability rating for the right knee, one for instability (under Diagnostic Code 5257).  The RO based the separate 10 percent disability rating for the right knee on findings from an October 2003 VA examination.  The October 2003 VA examination results showed no instability of the medial, lateral, anterior, or posterior ligaments.  The examiner did note that the Veteran had instability with attempt to sublux the right patella laterally.  The examiner observed painful motion greater than 85 degrees with instability and guarding of movement on lateral attempt to sublux the patella.  Tenderness to the right lateral joint line was noted.

The Veteran filed his current claim for an increased rating in February 2009.  In a May 2010 rating decision, the RO reduced the right knee instability disability rating from 10 percent to a noncompensable one (effective August 1, 2010).

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable because the 10 percent rating for the service-connected instability of the right knee had been in effect for more than five years.  38 C.F.R. § 3.344(c) (2014).  As such, the Board must address whether the evidence of record as of May 2010 provided a basis for the rating reduction in light of the criteria set forth in 38 C.F.R. § 3.344(a) and (b).

At the time of the May 2010 reduction, evidence before the RO consisted of VA examinations dated March 2009, May 2009, and April 2010 showing the Veteran's right knee was stable upon varus and valgus ligamentous testing.

The VA examination dated March 2009 showed no lateral instability of the Veteran's right knee on varus and valgus testing.  The examiner noted that the Veteran demonstrated a positive patella grind without patella apprehension. 

The VA examination dated May 2009 also showed no lateral instability of the Veteran's right knee on varus and valgus testing.  This examiner noted uncertainty on whether or not the Veteran was having multiple dislocations or subluxations of the patella, but confirmed a diagnosis of patellofemoral syndrome of the right knee.

The April 2010 VA examination showed the examiner found no evidence of lateral instability, subluxation or dislocation on ambulation.  The examiner found right knee patellar grinding with subpatellar tenderness.  The examiner noted a negative apprehension test and no sign of dislocation or subluxation on passive or active range of motion.

The Board finds that the VA examinations dated March 2009, May 2009, and April 2010 reflect inspections of the Veteran's limitations that are at least as thorough as those at the October 2003 VA examination.  38 C.F.R. § 3.344(a) (2014).  

The Board also finds these VA physical examination results and objective testing of the Veteran's range of motion to be the most probative evidence of record as to the functional impairment of his right knee disability.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  The Veteran asserts that his right knee instability has not materially improved.  (See Veteran statements from March 2010 RO hearing testimony, Substantive Appeal dated November 2011).

The Veteran has also provided numerous lay descriptions of his right knee disability, which at times have included complaints about "giving way, locking, or grinding."  Nonetheless, the multiple objective clinical evaluations over the relevant period show that the Veteran's right knee did not have any clinical signs of instability.  The Board acknowledges the Veteran's subjective complaints.  However, the Board finds his subjective complaints to be less persuasive due to his allegations' inconsistency with the multiple clinical reports indicating a stable joint.  

In consideration of the Veteran's ability to function under the ordinary conditions of life and work, the Board finds that the VA examinations dated March 2009, May 2009, and April 2010 show no clinical signs of instability, or recurrent subluxation or dislocation of the patella.  For the above stated reasons, after considering the entire disability history, the record confirms a material improvement in the service-connected instability of the right knee.  Therefore, the reduction in the rating was factually warranted and restoration of the 10 percent rating is not warranted in this case.


ORDER

Restoration of the 10 percent rating for service-connected instability of the right knee is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


